DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 7, 2022.  Claims 1, 9, and 20 were amended.  Claim 10 is a cancelled claim.  Claims 1-9 and 11-20 are pending.
Previous rejections over claim 10 are withdrawn due to the claim cancellation.
The rejection of claims 1-20 under 35 U.S.C. 112(b) set forth in the last office action is withdrawn due to the amendment and statements in the remarks received November 7, 2022.
The rejection of claims 1-7 and 9-20 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1) is withdrawn due to the claim amendment received November 7, 2022.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the claim amendment received November 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 now recite definitions for variables “in at least one selected from Formulae 1-1, 1-2, and 2”, but since the phrase “in at least one” is used, it is unclear if all variables are clearly defined if more than one of a 1-1, 1-2 or 2 group is present.  The use of the phrase “in at least one” renders the full definitions of all formula 1-1, 1-2, or 2 groups that may be present unclear and indefinite.  (For instance, claim 1 recites “the organic layer comprises at least one of a condensed cyclic compound represented by Formula 1-1 or 1-2” and also the definition “in at least one selected from Formulae 1-1, 1-2, and 2”.  If both a formula 1-1 and 1-2 or two 1-1 formulas were present, only one of the groups is clearly defined by the “in at least one” limitation.  Similarly, for instance, a claim 9 compound may have more than one formula 2 group present, but the claim limitation only addresses what would be required of “at least one” of a Formula 2.)  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2008/0220285 A1).
With respect to condensed cyclic compounds of claims 1, 9, and 20, Vestweber et al. teaches formula (1) compounds for a light emitting layer of an organic electroluminescent devices (see abstract):

    PNG
    media_image1.png
    188
    506
    media_image1.png
    Greyscale
.
In the formula (1), 
Ar1 to Ar3 are each identically or differently an aryl or heteroaryl group having 5 to 24 aromatic ring atoms (see par. 12), which encompasses the presence of phenyl rings within the core instant Formula 1-1 or the phenyls and naphthyl ring core in instant Formula 1-2. 
 With respect to instant heteroatoms X1 and X2, Vestweber et al. X1 to X4 may individually be selected as S, O, or Si(R1)2 (see par. 17) and n, o, and p are 0 or 1 (see par. 19).  
With respect to an instant L1 group of the instant Formula 2, Vestweber et al. “s” may be two (see par. 21) and each X2, X3, and Ar3 may be individually selected (see par. 12, 18).  A “first” Vestweber Ar3 group is selected to form with Ar1 and Ar2 a heterocyclic core per instant 1-1 or 1-2 and a “second” Vestweber Ar3 group where its corresponding X2/X3 bonding has “o” and “n” as zero is the same as an aryl linking group bonding to the Z.
With respect to instant group Formula 2, at least one of Y or Z containing group of Vestweber formula (1) may be a diarylamine group (see par. 11, 13 and corresponding groups shown within example compounds of par. 41).  The other of Y or Z may include a substitution group that is not a diarylamine (see par. 11).  
With respect to claims 11-13 and a L1 group, an Ar3 may be at least phenyl or naphthyl (see par. 10, 12, 19, 21, 23-24).

	With respect to claim 2, the light emitting device comprises further layers such as hole transport and electron transport (see par. 59). 
	With respect to claims 3 and 4, the formula (1) compound may be used as hole transport material (see par. 55, 57).
	With respect to claim 5, the formula (1) may be in two layers that are layers between the anode and the emission layer (see par. 54), which is the layered structure required by the limitation of dependent claim 5. 
	With respect to claim 6, the emission layer may comprise dopant and host (see par. 51-52).
	With respect to claim 7, the host may include at least anthracene-based derivatives (see par. 53).
	With respect to claim 8, the device may comprise a plurality of emitting compounds in different layers having different emission colors (see par. 58).
	With respect to claims 11 and 12,  L11 and L12 are not required to be present. 
	With respect to claims 14 and 15, Vestweber et al. teaches at least diarylamine groups with phenyl and naphthyl aryl groups (see corresponding group with compounds of par. 41).
	With respect to claim 16, groups of Vestweber et al. formula (1) may be substituted (see par. 10-25).
	With respect to claim 17, Vestweber et al. group Ar2 may be a naphthylene group (see par. 10, 12, 23).
	With respect to claim 18, Vestweber et al. group Ar1 or Ar2 and/or Ar3 may be selected as phenyl or naphthyl group or phenanthrene (see par. 10, 12, 23).
	With respect to claim 19, the Vestweber et al. Z and/or Y groups may be bonded at any bonding location of the Ar1 or Ar3, respectively (see par. 10).
While Vestweber et al. does not appear to set forth example compounds the same as Formula 1-1 or 1-2 where at least one of the heteroatoms is selected as Si(R1)2 or such compounds within an example device structure, Vestweber et al. defines compounds and teaches devices within the requirements of the instant claim limitations as discussed above.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the compound, material as described above wherein the resultant compound and material for a device would also meet the limitations of the instant claims. One would expect to achieve an operational light emitting device within the disclosure of Vestweber et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vestweber et al. (US 9,461,249), which is a continuation of Vestweber et al. used in the above rejection, clearly sets forth an embodiment of the formula of the parent application where there are two Ar3 groups present and an “o” and “n” may be zero (see col. 79, claim 1).  Accordingly, the formula clearly demonstrates a compound with both three aryl groups with bridging heteroatoms and also a “second” Ar3 linking ring between the Ar1+Ar2+Ar3 core group and the N.
Naraoka et al. (US 2012/0138918) discloses a formula 14 (see par. 61) with a central heterocyclic residue group with linking phenyl groups to diarylamine groups.
The references are considered relevant to the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786